Citation Nr: 0605663	
Decision Date: 02/28/06    Archive Date: 03/01/06

DOCKET NO.  97-33 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a 
left foot disorder, classified as left plantar fasciitis, 
since December 3, 1998.

2.  Entitlement to a rating in excess of 10 percent for a 
right foot disorder, classified as plantar fasciitis with 
right heel spur.

3.  Entitlement to a rating of 20 percent for left foot 
plantar fasciitis prior to December 3, 1998.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran served on active duty from November 1979 to 
August 1990.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland.

This case was previously before the Board in December 1998 
regarding the issue of an increased rating for bilateral heel 
spurs, then rated as 10 percent disabling.  At that time, the 
Board issued a remand to obtain additional medical records, 
as well as to schedule an examination to determine the nature 
and extent of the veteran's bilateral foot disorder.  

By rating action in April 1999, the RO reevaluated the 
veteran's bilateral foot disorder, which had previously been 
evaluated under Diagnostic Code 5279, as bilateral heel 
spurs.  New individual ratings were assigned for each foot 
under Diagnostic Code 5284.  These were described as left 
plantar fasciitis, evaluated as 20 percent disabling, 
effective from December 3, 1998, the date of treatment when 
pain on palpation under the medial tubercle, left calcaneus 
was first noted.  The right foot disorder was rated as 
chronic plantar fasciitis, with right heel spur, evaluated as 
10 percent disabling.

In correspondence received in May 1999, the veteran argued 
that she is entitled to a rating of 20 percent for her left 
foot disorder, effective December 18, 1996, the date of her 
first cortisone injection for left foot pain.  Although she 
briefly later asserted that the effective date for assignment 
of a 20 percent rating for a left foot disorder should be 
October 1, 1997, she ultimately returned to her original 
assertion, claiming that December 18, 1996 should be the 
effective date of the award of a 20 percent evaluation.  

A review of the record indicates that the veteran's claim 
seeking an increased rating for her bilateral foot disorder 
was initiated by the submission of a private physician's 
clinical notation that was added to the claims file on 
December 10, 1995.  38 C.F.R. § 3.157 (2005).  The veteran 
seeks an increase to 20 percent for a left foot disorder only 
during the current appeal period that began on December 10, 
1995.  The benefit sought on appeal is now correctly reframed 
as issue #3 on the title page of this decision.  

By rating action of December 1999, service connection for 
headaches, as secondary to sinusitis, was denied, and the 
veteran's appeal was later expanded to include that issue.  
The Board reframed the issue to include service connection 
for headaches, not only as secondary to sinusitis, but on a 
direct basis, as well.  

The veteran underwent surgery on her left foot in June 2000.  
By rating action in January 2001, a temporary total rating 
for the left foot disorder was granted from June 16, 2000, 
until September 1, 2000, at which time the 20 percent rating 
for the left foot disorder was restored.

A hearing was held in April 2003, before the undersigned 
Veterans Law Judge, at the Board, in Washington, DC.  A 
transcript of the hearing is of record.  

The Board's November 2003 remand directed further development 
of the evidence as to service connection for a headache 
disorder.  By a decision of June 2005, the RO granted service 
connection for a headache disorder, as secondary to service-
connected sinusitis, status post septoplasty.  The RO's grant 
of service connection for a headache disorder is a full grant 
of the benefit sought on appeal.  Accordingly, the issue of 
service connection for a headache disorder is no longer 
before the Board.  The remaining issues listed on the title 
page of this decision were returned to the Board for 
continuation of appellate review.  


FINDINGS OF FACT

1.  Since December 3, 1998, a left foot disorder, classified 
as plantar fasciitis, has been manifested primarily by 
significant, objectively demonstrated foot tenderness, mild 
to moderate deformity of hallux valgus, and hammertoes; gait 
has remained normal; the disability has been productive of no 
more than moderately severe foot impairment.  

2.  Since December 3, 1998, a right foot disorder, classified 
as plantar fasciitis, has been manifested primarily by no 
more than mild, objectively demonstrated foot tenderness or 
more than mild bunion formation; gait has been normal; the 
disability has been productive of no more than moderate foot 
impairment.  

3.  Prior to December 3, 1998, a bilateral foot disorder was 
manifested primarily by no more than mild, objectively 
demonstrated foot tenderness or more than mild bunion 
formation; gait was normal; the disability was productive, in 
the aggregate, of no more than moderate, bilateral foot 
impairment.  

CONCLUSIONS OF LAW

1.  A rating in excess of 20 percent for a left foot 
disorder, classified as left plantar fasciitis, since 
December 3, 1998 is not warranted.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2005).

2.  A rating in excess of 10 percent for a right foot 
disorder, classified as plantar fasciitis with right heel 
spur, since December 3, 1998 is not warranted.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5284 
(2005).

3.  A rating of 20 percent for left foot plantar fasciitis, 
prior to December 3, 1998 is not warranted.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5279, 
5284 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service medical records show that the veteran, during 1981, 
reported a history of injury and pain involving the right 
heel.  X-rays were negative for fracture.  The assessments 
were plantar bursitis and periostitis of the calcaneous.  She 
related a complaint of bilateral plantar heel pain during 
1982.  

A VA examination of joints was performed in November 1996.  
It was found that the veteran's feet showed mild bunion 
formation at both 1st metatarsophalangeal joints, with 10 
degrees inturning.  There was no swelling, heat or erythema.  
Mild tenderness was detected in the plantar aspect of both 
heels.  Temperature, color and vasculature were normal.  All 
digits had normal range of motion.  The veteran arose 
normally and stood normally.  Gait was normal.  She walked 
well on her toes, but only with great difficulty on her 
heels.  The impressions included bilateral heel spurs; and 
mild bunion formation, both first metatarsophalangeal joints.  

The veteran presented at a VA clinic on December 18, 1996.  
She reported constant pain when walking.  Clinical inspection 
of the feet showed that the dorsalis pedis and posterior 
tibial pulses were +2 bilaterally.  Pain was elicited on 
palpation of the medial band of the plantar fascia distally 
at the level of the 1st metatarsal head.  Submetatarsal 
tylomas were seen bilaterally.  The assessment was plantar 
fasciitis/sesamoiditis.  She was given an injection of 
medications that included Lidocaine and Marcaine.

A December 3, 1998 VA clinical notation indicates that the 
veteran complained of left heel pain, reportedly increasing 
in severity over the past three weeks.  She also reported 
painful callus formation under the 3rd submetatarsal head of 
the left foot.  There was pain on palpation of the medial 
tubercle of the left calcaneus.  No erythema or edema was 
detected.  

On x-ray examination of the feet at a VA clinic in January 
1999, there was marked spurring of the bilateral calcaneus, 
with a far worse reaction on the left than the right.  
Physical examination disclosed severe pain with palpation of 
the plantar medial left calcaneus.  No pain was detected on 
or about the tarsal canal.  The impression was plantar 
fasciitis with secondary spurring, left greater than right.  
Essentially the same findings were elicited on examination at 
a VA clinic in March 1999.  

A VA foot examination in April 1999 revealed moderate bunion 
formation of the 1st metatarsophalangeal joints, with 20 
degrees of hallux valgus, bilaterally.  There was no heat or 
erythema.  Temperature, color and vasculature were normal.  
There was moderate tenderness of both bunions and of both 
calcaneal areas.  All digits had normal range of motion.  The 
veteran arose and stood normally.  Gait was normal.  

The impressions were bilateral calcaneal spurs; bilaterally; 
and bilateral bunion formation, 1st metatarsophalangeal 
joints, with bilateral hallux valgus.  The assessment was 
that the veteran had mild calcaneal tenderness, bilaterally, 
but ambulation was normal.  According to the examiner, there 
was no objective clinical evidence of limited range of motion 
of any joint.  It was observed that the veteran would have 
difficulty with prolonged ambulation.

A VA physician advised that the veteran was to undergo left 
foot surgery in June 2000.  Surgery was to treat left foot 
bunion and hammertoes.  An August 2000 VA clinic entry 
indicates that she was status post left Austin bunionectomy, 
2nd digit arthrodesis, 4th digit arthroplasty.

At a January 2001 VA examination, the examiner noted that the 
veteran underwent foot surgery at a VA medical facility in 
June 2000.  Three osteotomies and insertion of pins were 
performed.  Currently, clinical inspection revealed moderate 
bunion formation of the 1st metatarsophalangeal joint, with 
40 degrees of hallux valgus.  All the digits had normal range 
of motion, except for the second, which lacked complete 
plantar flexion.  There was no significant callus formation, 
but moderate diffuse tenderness was noted along the dorsal 
aspect.  The veteran arose and stood normally.  Gait was 
normal.  She walked moderately poorly on both heels and toes.  
She hopped poorly on her right foot, and not at all on her 
left foot.  

The diagnoses were status post osteotomies, 1st, 2nd, and 4th 
digits, left foot; and calcaneal spur, left foot.  The 
examiner stated that there was no evidence of weakened 
movement, excess fatigability or incoordination, nor was 
there evidence that these factors, or pain, would further 
restrict motion.

A VA podiatry examination was performed in June 2004.  The 
examiner noted claims file review.  It was found that the 
veteran did not walk with an antalgic gait.  She wore 
conventional shoe gear.  There was mild hallux valgus 
deformity bilaterally, involving the left foot more than the 
right foot. The veteran had hammertoes involving digits 2 - 5 
bilaterally, with the exception of the 2nd and 4th toes of the 
left foot.  The second toe of the left foot appeared to be 
fused at the proximal interphalangeal joint, consistent 
earlier foot surgery.  The 4th toe of the left foot 
underlapped the 3rd toe.  Range of motion of the left ankle 
joint was full in plantar flexion, but dorsiflexion was to 
neutral.  This was probably due to a tight 
gastrocnemius/soleus muscle complex.  

Additionally, the examination disclosed that the range of 
motion of the subtalar joint was full in inversion and 
eversion, without pain or crepitus.  The range of motion of 
the midtalar joint was full, without pain or crepitus.  Range 
of motion of all digits was within normal limits, with the 
exception of the 2nd digit of the left foot and both 1st 
metatarsophalangeal joints, secondary to hallux valgus 
deformity; however, range of motion was performed without 
pain or crepitus.  

Results of imaging studies, reported by the podiatrist, 
showed a large plantar calcaneal spur bilaterally.  The right 
foot exhibited moderate to severe hallux valgus formation.  
The left foot also exhibited hallux valgus formation; there 
were postsurgical changes from a simple bunionectomy.  Also 
noted was a fusion of the proximal interphalangeal joint of 
the 2nd toe and absence of the head of the proximal phalanx 
of the 4th toe.  

A June 4, 2004 report of x-ray examination was interpreted by 
a VA radiologist.  The impression was that the right foot had 
mild hallux valgus, with an associated bunion and hypertrophy 
of the head of the 1st metatarsal.  There was no evidence of 
arthritic disease.  A large calcaneal spur was seen.  Also 
seen was a small osteophyte in relation to the dorsal aspect 
of the head of the 1st metatarsal.  The left foot exhibited 
mild hallux valgus and a prominent calcaneal spur.  Also 
noted were residual changes from foot surgery.  

Procedural Due Process, Preliminary Duties to Notify and 
Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of a November 2001 
letter from the RO to the appellant that was issued in 
connection with the initial RO decision in December 1996.  
The letter informed the appellant of what evidence was 
required to substantiate the claims and of her and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in her 
possession to the RO.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In the present case, 
the unfavorable RO decision of December 1996 that is the 
basis of this appeal was already issued prior to the 
enactment of the VCAA in November 2000.  The Court 
acknowledged in Pelegrini that where, as here, the § 5103(a) 
notice was not mandated at the time of the initial RO 
decision, the RO did not err in not providing such notice.  
Rather, the appellant has the right to content complying 
notice and proper subsequent VA process.  Pelegrini, 18 Vet. 
App. at 120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of her claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his or her claim.  For these reasons, it 
is not prejudicial to the appellant for the Board to proceed 
to finally decide this appeal.  

As for assisting her with her claims, the claimant's service 
medical records are on file, as are her VA medical records.  
There is no indication that other Federal department or 
agency records exist that should be requested. Records from 
non-VA medical sources have also been obtained.  There is no 
indication that any pertinent evidence was not received, 
which is obtainable.  Therefore, the duty to notify of 
inability to obtain records does not arise in this case.  

The Board finds that VA has secured all available evidence 
and conducted all appropriate development.  Hence, the Board 
finds that VA has fulfilled its duties under the VCAA.  


Legal Criteria

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2005).  
Separate diagnostic codes identify the various disabilities 
and the criteria that must be met for specific ratings.  
The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history.  38 C.F.R. § 4.2 (2005); see, too, 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, 
where, as here, entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2005).  All 
reasonable doubt is resolved in the veteran's favor.  
38 C.F.R. § 4.3 (2005).

A ten percent rating is warranted for anterior metatarsalgia 
(Morton's disease), unilateral or bilateral.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5279 (2005).

A ten percent rating is warranted for hallux valgus, 
unilateral, operated with resection of metatarsal head.  A 
ten percent rating is also warranted for hallux valgus, 
unilateral, severe, if equivalent to amputation of great toe.  
38 C.F.R. § 4.71a, Diagnostic Code 5280 (2005).


A 10 percent rating is warranted for hammer toe, involving 
all toes, unilateral without claw foot.  A 0 percent rating 
is warranted for hammer toe, involving single toes.  38 
C.F.R. § 4.71a, Diagnostic Code 5282 (2005).

A 30 percent rating is warranted for severe foot injuries.  A 
20 percent rating is warranted for moderately severe foot 
injuries.  A 10 percent rating is warranted for moderate foot 
injuries.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2005).  

Note:  With actual loss of use of the foot, rate 40 percent.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims held that in evaluating 
a service-connected musculoskeletal disability that is at 
least partly rated on the basis of range of motion, the Board 
must consider functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See, too, 38 C.F.R. § 4.59.

Analysis

The veteran maintains that she has great difficulty climbing 
stairs; that she cannot stand for any length of time; and 
that she cannot walk for any appreciable distance.  She 
attributes these functional limitations to pain from her 
bilateral foot disorder.  She states that she had surgery on 
the left foot several years ago, and reports that she may 
some day need surgery on the right foot.  She asserts that 
left foot disorder was sufficiently severe that a 20 percent 
rating was warranted for the condition, effective December 
18, 1996, the date of her first cortisone injection for right 
foot pain.  

A review of pertinent evidence prior to December 3, 1998 
discloses neither complaints nor findings indicating greater 
symptoms affecting one foot than the other.  During the 
period prior to December 3, 1998, pain involving the feet was 
elicited, bilaterally, to the same degree.  A clinician, who 
rated pain, described no more than mild tenderness about the 
heels.  Besides pain, a bunion formation, only mild in 
degree, was another significant manifestation of the 
veteran's bilateral foot disorder.  Additionally, her gait 
was found to be normal.  The clinical manifestations 
involving each foot, even when considered collectively, 
demonstrated no more than moderate foot disability for which 
a single 10 percent evaluation was at first assigned, under 
Diagnostic Code 5279 (metatarsalgia), and which was 
appropriate prior to December 3, 1998.  

A VA clinical entry, dated December 3, 1998, was the first 
objective evidence indicating an increase in the level of 
disability affecting the left foot.  At that clinic 
appointment, the veteran's complaints of increasing severity 
of foot pain were confined to the left foot, and pain was 
specifically elicited on touching her left foot in the area 
about the heel or calcaneus.  Manifestations involving the 
left foot, far more than the right foot, were again confirmed 
by x-ray findings reported in a VA clinical notation of 
January 1999.  The medical evidence demonstrates that bunion 
formation and hammertoes involving the left foot, but not the 
right foot, became sufficiently to require surgery in June 
2000.  

On VA examination of the feet in January 2001, several months 
after surgery, only moderate bunion formation and no 
significant callus formation was detected.  Although the 
veteran then had some difficulty with hopping and with heel 
and toe walking, she nevertheless had normal gait.  

On the most recent VA examination for rating purposes in June 
2004, the veteran continued to exhibit normal gait.  Her 
bilateral hallux valgus deformity was described as only mild 
in degree.  Moreover, although the examining podiatrist 
characterized an x-ray finding of the right foot as showing 
moderate to severe hallux formation, the VA radiologist 
described the same hallux formation as only mild in degree.  

A longitudinal review of the medical evidence of record since 
December 3, 1998 demonstrates no more than moderately severe 
manifestations of plantar fasciitis involving the left foot 
and no more than moderate manifestations of plantar fasciitis 
involving the right foot.  Diagnostic Code 5284 applies to 
foot injuries, and by analogy, foot impairments, including 
plantar fasciitis, and that diagnostic code is the most 
appropriate for evaluating the veteran's foot disorders, 
going forward since December 3, 1998.  38 C.F.R. § 4.20 
(2005).  

Absent objective evidence of more than moderately severe 
impairment involving the left foot since December 3, 1998, a 
rating higher than 20 percent for a left foot disorder is not 
warranted.  As well, absent objective evidence of more than 
moderate impairment involving the right foot since December 
3, 1998, a separate rating higher than 10 percent for a right 
foot disorder is also not warranted.  

The Board has considered evaluating the veteran's bilateral 
foot disorder under other potentially applicable rating 
codes; specifically, Diagnostic Codes 5279 (metatarsalgia), 
Diagnostic Code 5280 (hallux valgus); and Diagnostic Code 
5282 (hammer toe).  However, as indicated in the legal 
criteria portion of this decision, each of these diagnostic 
codes provides a maximum rating of 10 percent for the 
applicable foot disorder to which it pertains, and so none 
provides a basis for assignment of a higher evaluation than 
is available under the currently assigned Diagnostic Code 
5284.

Statements from the veteran indicate that she experiences 
chronic foot pain and that pain has affected her in 
performing various tasks such as walking, standing and stair 
climbing.  In fact, the evidence demonstrates that the 
claimant does experience some objectively demonstrated foot 
pain.  Significantly, however, a VA examiner found that there 
was no evidence of weakened movement, excess fatigability or 
incoordination, nor was there evidence that these factors, or 
pain, would further restrict motion.  To the extent that 
limited motion of the left ankle was elicited on one VA 
examination, it was attributed to tightness in muscles of the 
leg, rather than to musculoskeletal structures of the foot.  

The various percentage ratings that have been assigned for 
plantar fasciitis during the pendency of this appeal take 
into account any additional range of motion loss from pain, 
weakened movement, excess fatigability or incoordination of 
either foot.  So an increased evaluation, based on pain or 
functional loss alone, is not warranted.  The claimant is not 
entitled to additional compensation under the holding in 
DeLuca or the provisions of 38 C.F.R. §§ 4.40, 4.45, and 
 4.59.  

For the reasons discussed above, the claims for higher 
ratings for bilateral foot disorders, during the time frames 
pertinent to this appeal, must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the appellant's claims, that 
doctrine is not applicable in the current appeal.  38 C.F.R. 
§ 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  38 
U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991). 


ORDER

A rating in excess of 20 percent for a left foot disorder, 
classified as left plantar fasciitis, since December 3, 1998 
is denied.  

A rating in excess of 10 percent for a right foot disorder, 
classified as chronic plantar fasciitis with right heel spur, 
is denied.

A rating in excess of 20 percent for left foot plantar 
fasciitis earlier than December 3, 1998 is denied. 



____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


